Exhibit Report of Independent Registered Public Accounting Firm The Board of Directors Pennsylvania Higher Education Assistance Agency: We have examined management’s assessment, included in the accompanying Report on Management’s Assessment of Compliance with Applicable Servicing Criteria, that the Pennsylvania Higher Education Assistance Agency (PHEAA) complied with the servicing criteria set forth in Item1122(d) of the Securities and Exchange Commission’s Regulation AB for all National Collegiate Student Loans contained in the following trusts: Master Student Loan Trust I, 2003-1, 2004-1, 2004-2,
